Citation Nr: 0705103	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral skin 
disorder of the hands.

3.  Entitlement to service connection for degenerative 
arthritis of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active duty in the United States Army from 
October 1963 to April 1964.  He also served in the Idaho Army 
National Guard from 1963 until he retired in December 2003, 
including several periods of active duty for training (ADT).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript is associated with the claims file.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has a bilateral skin disorder of the hands that is due to any 
incident or event in active military service, to include ADT.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has degenerative arthritis of the back that is due to any 
incident or event in active military service, to include ADT, 
or that arthritis was manifested to a degree of ten (10) 
percent or more within one year after separation from active 
duty.


CONCLUSIONS OF LAW

1.  A bilateral skin condition of the hands was not incurred 
in or the result of active military service, to include 
active duty for training.  38 U.S.C.A. §§ 101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2006).  

2.  Degenerative arthritis of the back was not incurred in or 
the result of active military service, to include ADT.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

Following the issuance of an SOC in March 2005, the RO sent 
the veteran a letter in May 2005, informing him of the types 
of evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  The 
May 2005 letter informed the veteran that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
records in the custody of a Federal department or agency, 
including VA, the service department, and Social Security.  
He was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the May 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
July 2005 SSOC provided the veteran with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims herein are being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Facts, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, to include ADT, or for aggravation 
of a pre-existing injury suffered, or disease contracted, 
during such service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.304 (2006).  Where there is a chronic 
disease shown as such in service, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, may be service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Skin Disorder

The veteran asserts service connection for a bilateral skin 
condition of the hands is warranted because he currently has 
dermatitis which he believes began in service.  Specifically, 
the veteran states that, during active duty (AD) in Vietnam 
as well as during National Guard duty, he used cleaning 
solvents and chemicals to clean artillery and engine parts, 
and that he was not provided with protective gloves until the 
1970s.  

The service medical records (SMRs), including examinations 
conducted throughout the span of the veteran's military 
service from 1963 to 2003, are negative for any complaints, 
treatment, or findings related to dermatitis or any other 
skin disorder affecting the veteran's hands.  In fact, the 
record does not contain any medical evidence which shows the 
veteran currently suffers from a skin condition affecting his 
hands.  The Board notes the veteran testified at the February 
2006 video-conference hearing that a private dermatologist 
had prescribed a medicated cream to treat what he has been 
told is dermatitis.

The Board does not doubt the veteran believes he currently 
has a skin disorder; however, he has not submitted any 
records reflecting treatment for a skin disorder, nor has he 
provided any identifying information in order to facilitate 
obtaining pertinent medical records.  Without medical 
evidence reflecting a diagnosis of dermatitis or any other 
skin disorder, there is no competent medical evidence showing 
he has a current disability.  In this regard, the Board notes 
that, while the veteran is capable of providing evidence of 
symptomatology, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In any event, even in assuming the veteran has a current 
diagnosis of dermatitis or any other skin disorder, the Board 
notes there is no medical evidence or opinion of record which 
relates such a skin disorder to military service.  He 
testified that no medical professional has ever told him his 
skin disorder is related to service, but he feels his skin 
disorder was caused by the handling of solvents and chemicals 
in service.  As noted, the veteran is not capable of opining 
on matters requiring medical knowledge.  See Espiritu, supra.  
Therefore, without competent medical evidence relating his 
current skin disorder to service, his claim for service 
connection cannot be granted.  See Brammer, supra; Rabideau, 
supra.

Based upon the foregoing, the Board finds the preponderance 
of the evidence is against the claim for service connection 
for a bilateral skin condition of the hands, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 
supra.  

B.  Degenerative arthritis of the back

The veteran asserts that service connection for degenerative 
arthritis of the back is warranted because he did a lot of 
heavy lifting during service, to which he attributes his 
current diagnosis.  

Review of the record reveals the veteran currently has 
significant degenerative changes, or degenerative arthritis, 
in his spine as shown by the May 2004 MRI.  Therefore, the 
controlling issue in this case is whether there is competent 
medical evidence relating the current diagnosis to military 
service.  After carefully reviewing the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the grant of service connection.  

The SMRs reveal that, in December 1993, the veteran 
complained of back pain that had persisted intermittently for 
two years.  On examination, the spine was not tender, and he 
demonstrated a full range of motion.  The impression was 
chronic and intermittent low back pain.  A December 1994 
report of medical examination reflects the veteran had 
chronic low back pain and degenerative disc disease "by 
history."  The associated report of medical history reflects 
that he had a three-year history of low back pain, and was 
being treated by a civilian physician.  

The Board again notes that, in order to grant service 
connection in this case, there must be competent evidence 
that the veteran's current disability is etiologically 
related to a disease or injury he suffered during active duty 
or his periods of active duty for training.  There is no 
evidence of record showing the veteran was on active duty or 
ADT in December 1993 when he is first shown to have 
complained of low back pain.  Nor is there evidence showing 
the veteran suffered a disease or injury involving his low 
back during AD or ADT that could be attributed to the low 
back pain he manifested thereafter.  In this regard, the 
Board finds it probative that the veteran testified he did 
not suffer any sharp injuries, or notice any sharp pains in 
his back, during service.  The Board also finds it probative 
that the veteran testified he worked full-time as a civilian 
in the National Guard performing essentially the same duties 
he performed on AD and ADT.  In evaluating the ultimate merit 
of this claim, the Board finds it most probative that there 
is no medical evidence or opinion of record which relates the 
veteran's current degenerative arthritis to his periods of 
active duty or ADT.  

The veteran was asked to provide evidence in support of his 
claim, and yet there is no competent medical evidence of 
record which shows a nexus between his current diagnosis of 
degenerative arthritis to his periods of AD or ADT.  The 
Board does note the evidence reflects that, in 1994, he was 
treated by a civilian physician for his low back pain.  This 
evidence may have assisted the veteran in substantiating his 
claim, but medical records reflecting such treatment is not 
included in the record, and the veteran has not provided any 
identifying information in order for VA to obtain those 
records.  As a result, the only evidence that relates the 
veteran's current diagnosis to service consists of his own 
statements.  The Board does not doubt the veteran sincerely 
believes his current degenerative arthritis is related to his 
military service; however, there is no indication that he has 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu, supra.  
Therefore, without competent medical evidence relating his 
current degenerative arthritis of the back to service, his 
claim for service connection cannot be granted.  See Brammer, 
supra; Rabideau, supra.

The Board has considered whether presumptive service 
connection is available in this case, since degenerative 
arthritis is a one of the chronic diseases for which 
presumptive service connection can be granted.  See 
38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  However, in 
order for presumptive service connection to apply, as noted 
above, the arthritis must be manifested within one year after 
the date of the veteran's separation from active military 
service.  See 38 C.F.R. § 3.307(a).  Here, the Board notes 
the veteran's arthritis diagnosis was rendered more than 35 
years after he was discharged from AD.  The veteran's periods 
of ADT do not assist him in establishing presumptive service 
connection, because 38 C.F.R. § 3.307(a) also requires 90 
days of active, continuous service to begin the running of 
the presumption period.  There is no evidence of record 
showing the veteran had any periods of ADT for 90 continuous 
days.  Therefore, service connection of a presumptive basis 
is not warranted in this case.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to service 
connection for degenerative arthritis of the back, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, supra.



ORDER

Entitlement to service connection for bilateral skin 
condition of the hands is denied.

Entitlement to service connection for degenerative arthritis 
of the back is denied.  


REMAND

In addition to the foregoing, the veteran is also seeking 
service connection for bilateral hearing loss.  He asserts 
service connection is warranted because he was a combat 
engineer during active duty, and was exposed to rifle fire 
and explosives without hearing protection.  He also testified 
at his February 2006 videoconference hearing that he 
experienced noise exposure during his National Guard duty, as 
he was responsible for maintenance of howitzers during 
weekend and annual training duty tours and was also a member 
of the rifle team.  The veteran testified that he was not 
given hearing protection until the late 1970s or the 1980s.  

Review of the record shows that, from May 1972 to April 1986, 
the veteran had numerous periods of ADT during which the 
rifle team was ordered to full time training duty to compete 
in various rifle competitions.  The veteran's personnel 
records also reflect he was given several awards and 
decorations for his proficiency with weapons, including the 
shotgun, sniper rifle, and M-14.  

The veteran was afforded a VA examination in February 2005.  
The examiner reviewed the claims file and determined that the 
veteran's current hearing loss was not related to his 
military service.  However, review of the February 2005 
examination report reflects the VA examiner considered only 
the veteran's periods of active duty from May 1968 to May 
1969 in rendering his opinion.  In this regard, the Board 
notes service connection is available where there is evidence 
showing the veteran suffered an injury or disease during his 
periods of ADT.  


The SMRs reflect that the veteran's hearing was normal during 
active duty, including at the May 1969 separation 
examination.  However, the evidence also shows he had hearing 
loss as early as June 1973 and his hearing began to 
deteriorate significantly in the 1980s.  Given that the 
veteran testified he was not given hearing protection until 
the late 1970s, the Board finds a new VA examination must be 
conducted in order for the examiner to consider the veteran's 
active duty and numerous periods of ADT in which he had 
significant noise exposure.

In addition, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims issued a decision in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the veteran in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA 
examination to determine whether there is 
a causal nexus between his current 
bilateral hearing loss and his active 
military service, to include his active 
duty service from May 1968 to May 1969, 
and his numerous periods of active duty 
for training (ADT) from October 1963 to 
December 2003.  The claims file, to 
include a copy of this Remand, should be 
made available to the examiner for 
review, and the examination report should 
reflect that such review is accomplished.

a.  The examiner is requested to offer 
an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that any current 
bilateral hearing loss is related to 
the veteran's active service, to 
include ADT.  All necessary special 
studies or tests should be done.  

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

c.  If it cannot be determined whether 
the veteran currently has bilateral 
hearing loss that is related to his 
active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


